453 F.2d 892
Clyde F. WHITTINGTON, Jr., Plaintiff-Appellant,v.GULF OIL CORPORATION et al., Defendants-Appellees, Shivel,Inc., et al., Defendants.
No. 71-2429 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Jan. 12, 1972.

W. Paul Hawley, Lafayette, La., for plaintiff-appellant.
John G. Torian, II, Lafayette, La., for defendants-appellees.
Before BELL, THORNBERRY, and GODBOLD, Circuit Judges.
PER CURIAM:


1
The judgment of the district court from which this appeal is taken is affirmed on the findings of fact and conclusions of law entered by the district court, 337 F. Supp. 952.


2
Affirmed.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I